Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 6, 2020

                                      No. 04-19-00839-CR

                                 Raymond MONTESDEOCA,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0388
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
         When we granted court reporter Erminia Uviedo’s first motion for extension of time to
file the reporter’s record, we set the record due on January 29, 2020. See TEX. R. APP. R. 35.3(c).
After the extended due date, the court reporter filed a second request for an extension of time to
file the record until February 10, 2020.
       The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by February 10, 2020. See id. (limiting any extension in an ordinary appeal to thirty days).
        If the court reporter is unable to file the completed record by February 10, 2020, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court